Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
This office action is in response to Applicant’s proposed amendment and response after FINAL filed on November 22, 2021
Applicant’s proposed amended claims, adding new limitations regarding a method for treating and/or preventing cancer, present a new issue for search and consideration by the Examiner since the scope of the claims has been changed and would thus require a new search and new rejections.
All rejections of record in the Final Office Action dated October 7, 2021 are maintained in view of the proposed amendment After Final not entered.

In addition, methods for use of the compounds recited in the claims was non-elected in the response dated June 11, 2021.  The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right).  The examiner will not permit a shift in this instance because the shift would result in additional burden.  A restriction requirement (and election thereto) made in a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/LAYLA D BERRY/Primary Examiner, Art Unit 1623